Citation Nr: 1740105	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  12-03 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability. 


REPRESENTATION

Appellant represented by:	Mark A. Dunham, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S.Wainaina, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1978 to April 1984.  He had additional service from April 1984 to February 1990, but has been administratively barred from VA benefits on the basis of this service.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In December 2013, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is available for review.  

The case was remanded by the Board for further development in November 2014

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Board remanded the instant issue in November 2014 so that the Veteran could undergo a VA mental disorders examination to determine the current nature and etiology of any acquired psychiatric disorder.  An examination was conducted in January 2015.  The examiner diagnosed unspecified schizophrenic spectrum disorder; other specified substance use disorder, polysubstance, in sustained remission; and other specified personality disorder, with antisocial traits.  At the examination, the Veteran gave a history of mental health treatment at Moccasin Bend Mental Health Institute, beginning in approximately 1989, and two or three admissions to a state hospital.  There was also notation of treatment at Fortwood Center.  He reported being on Social Security Administration (SSA) disability benefits for paranoid schizophrenia, manic depressive, since approximately 1991 or 1992.  The complete records of the Veteran's mental health treatment since service separation are not of record.  

At the January 2015 examination, the examiner opined that the current acquired psychiatry disorder was less likely than not incurred in or caused by the claimed inservice, injury, event or illness.  He noted that there was no treatment record noted for a mental disorder [in service].  While it was possible that mental health onset was during service, current interview findings and records would leave this only to speculation without a factual foundation.  There were problems related to behavioral issues in service (consistent with personality disorder) and this would not reflect service connection criteria.  He also indicated that review of possible trauma and reaction (wife's letter) did indicate potential stressors, but, again, there was only a speculative notion that this was a precipitator to later problems and subsequent mental health diagnoses.

The Board is of the opinion that further development of the evidence is necessary.  Records from SSA pertinent to the award of disability benefits, if in existence, should be sought, along with treatment records from all sources of treatment.  The complete service personnel records, to include records from his special court martial proceedings in 1987 should be obtained.  Thereafter, an addendum, opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to identify all sources of mental health treatment received since his separation from service, along with the dates and locations of such treatment, to specifically include treatment from Moccasin Bend Mental Health Institute and Fortwood Center.  Authorization should be obtained for any private treatment records.  The complete treatment records from all identified sources (or updated records, in the case of sources from which records have already been obtained) should be obtained and added to the claims file.  If such efforts yield negative results, a notation to that effect should be inserted into the claims file and the Veteran should be appropriately notified of such.  

2.  Obtain the complete records pertaining to the award of SSA disability benefits to the Veteran in approximately 1991 or 1992, to include the medical records relied upon in making the decision.  If such efforts yield negative results, a notation to that effect should be inserted into the claims file and the Veteran should be appropriately notified of such.  

3.  The AOJ should take appropriate action to obtain the complete records pertaining to the Veteran's special court martial proceedings in 1987, as well as any other service personnel records not previously furnished to VA.

4.  Following completion of the above, the case should be returned to the examiner who conducted the January 2015 VA mental disorders examination.  He may request that the Veteran be recalled for another examination, if warranted.  If the January 2015 examiner is not available, the Veteran should be scheduled for a new examination by another clinician.  

The examiner is asked to provide an opinion as to whether it is at least likely as not (50 percent or greater probability) that any acquired psychiatric disorder diagnosed during the course of the claim is of service onset or otherwise etiologically related to service, to include whether the personality disorder diagnosed in February 1983 was an early manifestation of any current acquired psychiatric disorder, to include unspecified schizophrenic spectrum disorder.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  Then, readjudicate the claim on appeal.  If the matter is not resolved to the Veteran's satisfaction, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

